Case 2:21-cv-12770-CCC-JSA Document 16-28 Filed 06/21/21 Page 1 of 4 PageID: 414




                     EXHIBIT K
Case 2:21-cv-12770-CCC-JSA Document 16-28 Filed 06/21/21 Page 2 of 4 PageID: 415




                                                                  OFFICE: 993 LENOX DRIVE LAWRENCEVILLE, NJ 08648-2389
                                                                  MAILING: PO BOX 5315 PRINCETON, NJ 08543-5315
                                                                  609-896-9060 (PHONE) 609-896-0629 (FAX)
 DONALD B. BRENNER
 DIRECT DIAL NUMBER                                               WWW.STARK-STARK.COM
 609-895-7330
 DIRECT FAX NUMBER
 609-896-0629
 E-MAIL
 dbrenner@stark-stark.com


 December 18, 2020

 VIA E-MAIL ONLY

 Mr. Scott Richman, Regional Director
 ADL New York/New Jersey
 605 Third Avenue
 New York, NY 10158-3560

 Re:       Response to your November 23, 2020 letter to The Colony Cooperative Board of
           Directors

 Dear Mr. Richman:

 We represent the Colony Cooperative. We are in receipt of your letter dated November 23,
 2020. The Board of Directors of the Colony Cooperative is very familiar with the outstanding
 work performed by, and whole-heartedly supports the mission of, the ADL. It is for that reason
 that the Board is so shocked that you would send a letter to the Board that is filled with
 misstatements and factual inaccuracies. The Board is deeply disappointed to receive such a letter
 from you and hereby responds as follows:

 1.        The entire fabric of your letter is woven from your understanding that, “for at least 16
           years prior to installation of new elevators,” there has been a policy or practice at The
           Colony Cooperative to have elevators on “Shabbat mode” and to have staff assist
           observant Jews with the operation of the elevators on Shabbat. This statement is simply
           wrong. Prior to September 2019, The Colony Cooperative never had a Shabbat elevator.
           At the May 2019 annual meeting of shareholders and election of directors, the Board of
           Directors included a non-binding vote for all shareholders in the cooperative regarding
           whether to temporarily designate one of the building’s elevators as a Shabbat elevator
           from sunset each Friday to sunset each Saturday. The discussion that took place that day
           made clear that, if the Board decided to implement a Shabbat elevator, it would be on a
           temporary basis as a trial run. The non-binding vote was very close: out of a total of
           almost 300,000 shares that were eligible to vote, 90,290 shares voted in favor of
           implementing Shabbat mode elevator service and 89,835 shares voted against
           implementing the Shabbat mode elevator service. The Board then decided to designate
           the service elevator as the Shabbat elevator on a trial run basis. That trial run service
           started in September 2019 and was to run until December 31, 2019.
Case 2:21-cv-12770-CCC-JSA Document 16-28 Filed 06/21/21 Page 3 of 4 PageID: 416




 2.     The Shabbat elevator service ran until the end of 2019 with a schedule that averaged 10
        hours per week. It turned out that only about 12 families or 2.5% in the building use the
        Shabbat elevator out of 484 families living in the building. While operating the Shabbat
        elevator on this schedule, the Board began getting resident complaints about delays in
        getting packages to their units and service interruptions. There were increased calls about
        mechanical problems with the doors to the elevators that required repairs by the elevator
        maintenance company.

 3.     In January, the Board met with the Shabbat Elevator Committee to discuss with and
        inform the Committee of the new elevator guidelines adopted by the Board in response to
        the foregoing complaints by residents and increasing elevator service calls. The Board
        modified the trial run for the Shabbat elevator by extending the Shabbat elevator for an
        additional 90 days with the following conditions:

        a.     There would be only 5 hours per week allocate to the Shabbat elevator;
        b.     Of that 5 hours, 2 hours would be allocated for Shabbat use on Friday nights in a
               one-hour block and three hours would be allocated on Saturdays in one-hour
               blocks -- morning, afternoon and evening; and
        c.     The elevators were reprogrammed to operate as express going up and to stop at
               the designated floors on the way down.

 4.     Despite the reduction in hours, service interruptions and complaints continued. While the
        Board was certainly sensitive to the needs of the very small number of families using the
        Shabbat elevator, the Board felt those needs were outweighed by the needs of the other
        roughly 472 families in the building who do not use the Shabbat elevator service who
        were being inconvenienced by the service delays and interruptions. COVID severely
        exacerbated the problem because of restrictions as to how many people can ride in the
        elevator cabs at one time. In addition, the elevator doors are the original elevator doors
        installed when the building was first constructed. They are aging and will cost
        approximately $1 million to replace. Once the building began operating the elevator on
        Shabbat mode, the Board saw a noticeable increase in the number of service calls to the
        elevator maintenance company attributable to extra wear and tear on the elevator doors.

 You make a big issue about how staff working at the Colony have been told not to assist those
 residents needing help with operating the elevators on Shabbat “as they had previously been
 permitted to for at least 16 years prior to installation of new elevators….” Once again, you are
 working with inaccurate information. Prior to the September 2019 implementation of the
 Shabbat elevator trial run, the Colony has NEVER had a policy of allowing its staff to assist
 residents with operation of the elevators on Shabbat. The reason is that The Colony is a “white
 glove” building which provides services such as a doorman and grocery delivery services. The
 Colony does not employ sufficient staff to assist roughly 12 families out of the 484 families in
 the building with operating the Shabbat elevator. That is why the staff were told not to leave
 their posts for requests outside the scope of their normal responsibilities. The Board is being
 responsive to the needs of the vast majority of the residents of the Colony who do not use the
 Shabbat elevator and simply want their elevators to be available to them when they need them.



                                                 2
 4821-5227-9508, v. 1
Case 2:21-cv-12770-CCC-JSA Document 16-28 Filed 06/21/21 Page 4 of 4 PageID: 417




 Employees at the Colony are proud unionized employees. As such, they are covered by a
 collectively negotiated contract. This contract contains negotiated disciplinary procedures. To
 suggest that any employee who presses the elevator buttons would be terminated is simply
 ridiculous.

 The members of the Shabbat Committee could not impose their will on everyone else in the
 building and began attacking and smearing the Board. The Board investigated the unfounded
 statements made by some on the Shabbat Committee and repeated in your letter that, “for at least
 16 years” staff from The Colony have been providing assistance on Shabbat and other holidays
 to observant Jews in the building. It turns out that a former Board member who happens to be an
 observant Jewish man, made private arrangements with staff to help him with pushing buttons
 and operating the elevator on Shabbat. He may or may not have “tipped” the staff a few dollars
 to provide him with this accommodation. These arrangements were not sanctioned or approved
 by the Board. The Board was not involved in those arrangements. Until September 2019, the
 Board never had any policy allowing staff to provide such assistance. There is no truth to the
 statement that such a policy or practice existed at the Colony for 16 years.

 Based on inaccurate information, you have accused the Board of discriminating against
 observant Jews living in The Colony. Nothing could be further from the truth. It is hurtful and
 outrageous for you to accuse the Board of anti-Semitic, discriminatory motivations in
 terminating the trial run of the Shabbat elevator initiative. Many Jewish people live in The
 Colony and serve on the Board. What you have failed to consider is that the Board had a
 perfectly legitimate business reason for doing what it did. The people who complained to you
 and maligned the Board members are thinking only of themselves. They chose to live in a
 building with 484 families. The governing documents of The Colony do not promise Shabbat
 elevator service. Until September 2019 when the Shabbat elevator program was implemented on
 a trial basis, there was never any policy allowing a Shabbat elevator or providing staff to assist in
 operating elevators. You overlook the fact that those other 472 families have needs and interests
 that are different from the handful of residents who are being inconvenienced by the termination
 of the Shabbat elevator service. The fact that the interests of 12 families are outweighed by those
 of 472 other families does not mean the Board is acting in a discriminatory manner.

 Your letter was well–intentioned but based upon an erroneous understanding of the facts. You
 have wrongfully taken sides and unfairly vilified a Board made up of volunteers who are doing
 their best to promote what is in the best interests of all shareholders in The Colony Cooperative.
 We, therefore, request that ADL rescind and withdraw its letter. Thank you.

 Very truly yours,

 STARK & STARK
 A Professional Corporation

 By:    /s/ Donald B. Brenner
        DONALD B. BRENNER

 DBB/lmb

                                                  3
 4821-5227-9508, v. 1
